Case: 10-50202 Document: 00511341414 Page: 1 Date Filed: 01/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 5, 2011
                                     No. 10-50202
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DIANE MICHELLE ZAMORA,

                                                   Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CV-153


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Diane Michelle Zamora, Texas prisoner # 814993, appeals the district
court’s dismissal of her 42 U.S.C. § 1983 action. Zamora’s complaint alleged
that, with no disciplinary hearing, prison officials removed her mother from the
prison visitation list. She argues that this punishment violated her due process
rights and her Eighth Amendment right to be free from cruel and unusual
punishment.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50202 Document: 00511341414 Page: 2 Date Filed: 01/05/2011

                                  No. 10-50202

      Punishments such as restrictions on visitation do not implicate due-
process concerns. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995); McCray
v. Sullivan, 509 F.2d 1332, 1334 (5th Cir. 1975). Nor has Zamora made the
requisite showing for an Eighth Amendment claim of cruel and unusual
punishment. See Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999).
      In order to state a claim under § 1983, a plaintiff must allege the violation
of a right protected by the Constitution and laws of the United States. West v.
Atkins, 487 U.S. 42, 48 (1988). There is no constitutional basis for Zamora’s
complaint that her mother was removed from the prison visitation list without
a formal hearing. See Sandin, 515 U.S. at 483-84; Palmer, 193 F.3d at 352.
      AFFIRMED.




                                        2